United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                    April 9, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 06-41034
                           Summary Calendar


                         WAYNE ERNEST BARKER,

                                                  Plaintiff-Appellant,

                                 versus

                    DR. JOSEPH TAYLOR; ANN SWEETEN,

                                                 Defendants-Appellees.



             Appeal from the United States District Court
                  for the Southern District of Texas
                          USDC No. 3:05-CV-87


Before JONES, Chief Judge, and HIGGINBOTHAM and SMITH, Circuit
Judges.

PER CURIAM:*

          Wayne Ernest Barker, Texas prisoner # 900987, appeals the

district court’s dismissal of his pro se and in forma pauperis

civil rights complaint pursuant to 42 U.S.C. § 1997e for failure to

exhaust administrative remedies.         Barker argues that the Texas

Department     of   Criminal   Justice    grievance   procedures      were

unavailable at the time of his injury.          Alternatively, Barker

asserts that he should be exempt from the § 1997e exhaustion

requirement due to his physical and mental problems.

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
          The Supreme Court recently held “that failure to exhaust

is an affirmative defense under the PLRA, and that inmates are not

required to specially plead or demonstrate exhaustion in their

complaints.”   Jones v. Bock, 127 S. Ct. 910, 921 (2007).   Under

Jones, the district court erred by dismissing the case because

Barker did not demonstrate in his pleadings that he had exhausted

his claims.

          Accordingly, the district court’s judgment is vacated,

and the case is remanded for further proceedings.

          VACATED AND REMANDED.




                                  2